Case 18-72006-JHH13   Doc 2    Filed 12/10/18 Entered 12/10/18 14:54:40   Desc Main
                              Document      Page 1 of 6
Case 18-72006-JHH13   Doc 2    Filed 12/10/18 Entered 12/10/18 14:54:40   Desc Main
                              Document      Page 2 of 6
Case 18-72006-JHH13   Doc 2    Filed 12/10/18 Entered 12/10/18 14:54:40   Desc Main
                              Document      Page 3 of 6
Case 18-72006-JHH13   Doc 2    Filed 12/10/18 Entered 12/10/18 14:54:40   Desc Main
                              Document      Page 4 of 6
Case 18-72006-JHH13   Doc 2    Filed 12/10/18 Entered 12/10/18 14:54:40   Desc Main
                              Document      Page 5 of 6
Case 18-72006-JHH13   Doc 2    Filed 12/10/18 Entered 12/10/18 14:54:40   Desc Main
                              Document      Page 6 of 6
